Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, the closest prior art reference Wang et al. (2014/0338458) discloses “a triboelectric power system includes a triboelectric generator, a rechargeable energy storage unit and a power management circuit. The rechargeable energy storage unit is associated to the triboelectric generator. The power management circuit is configured to receive an input current from the triboelectric generator and to deliver an output current corresponding to the input current to the rechargeable battery so that the output current has a current direction and a voltage that will recharge the rechargeable battery”, and the prior art of record, singularly or in combination, does not disclose the claimed combination of components, which include, inter alia, a device for harvesting and storing triboelectric charge generated on an exterior surface of a moving vehicle characterised by comprising; a supercapacitor cell comprised of nano-carbon-containing electrodes; an ionic liquid electrolyte and at least one ion-permeable membrane; at least one first element exposed to aerodynamically-induced frictional 
Further, both references D1 and D2 (cited in the search report & written opinion) do not disclose the use of nano-carbon-containing electrodes; an ionic liquid electrolyte and at least one ion-permeable membrane to supercapacitor cell, and to use nano-carbon advantages to have a rigid or mechanically resilient supercapacitor and ionic liquid electrolyte to also control the melting point. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAYAS G YESHAW whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/ESAYAS G YESHAW/Examiner, Art Unit 2836